           Case 1:21-cv-02678 Document 5 Filed 03/29/21 Page 1 of 2
IH-32                                                                               Rev: 2014-1




                     United States District Court
                                 for the
                    Southern District of New York
                             Related Case Statement
                                               
                             Full Caption of Later Filed Case:

Syracuse Mountains Corporation




                 Plaintiff                                        Case Number



                   vs.


Bolivarian Republic of Venezuela




                Defendant

                             Full Caption of Earlier Filed Case:
              (including in bankruptcy appeals the relevant adversary proceeding)


Altana Credit Opportunities Fund SPC, et
al.



                 Plaintiff                                        Case Number

                                                20-cv-08402-AT
                   vs.


Bolivarian Republic of Venezuela




                Defendant


                                            Page 1
               Case 1:21-cv-02678 Document 5 Filed 03/29/21 Page 2 of 2
IH-32                                                                                         Rev: 2014-1



Status of Earlier Filed Case:
                          (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed       dismissal, settlement, court decision. Also, state whether there is an appeal
                          pending.)
        ✔
     ____ Open            (If so, set forth procedural status and summarize any court rulings.)


The complaint in Altana Credit was filed on October 8, 2020. On November 5, 2020, plaintiffs filed an amended

complaint and on January 21, 2021, plaintiffs filed a second amended complaint. On March 22, 2021, plaintiffs

informed the Court that service was in process but not yet completed.





Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.


This case, like Altana Credit, is a breach-of-contract action against the Bolivarian Republic of

Venezuela involving the enforcement of sovereign debt obligations issued by Venezuela.

This case and Altana Credit involve some of the same series of bonds, issued under the

same agreements and with the same terms. As such, both actions will involve common

issues of law and fact pertaining to Venezuela's defenses to enforcement of the debt. If

these actions are not considered related, there is a risk that the parties could be subject to

conflicting orders. Venezuela has recognized that enforcement actions against it for its

sovereign debt are related by filing a statement of relatedness to that effect. See Statement

of Relatedness, Pharo Gaia v. Bolivarian Republic of Venezuela, ECF No. 3, No. 19-cv-3123

(Apr. 8, 2019).
















          /s/ Nicolas Swerdloff                                                 March 29, 2021
Signature: ________________________________________                      Date: __________________

          Hughes Hubbard & Reed
Firm:         ________________________________________


                                                 Page 2
